Citation Nr: 0025599	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has limitation of motion due to pain with 
mild or minimal degenerative joint disease and tenderness of 
the right knee.  The limitation of motion due to pain has 
been characterized as a limitation of extension at 5 to 10 
degrees, and a limitation of flexion at 85 degrees or 95 to 
100 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating action in January 1996 awarded the veteran service 
connection for the right knee and assigned a 0 percent rating 
effective in August 1995.  The veteran appealed that 
decision.  A hearing officer decision of August 1996 
increased the award for the right knee to 10 percent.  The 
veteran continued his appeal regarding the rating for the 
right knee.

During a VA examination in December 1995, the veteran gave a 
history of knee pain in boot camp and during inservice 
training as a parachute jumper.  Upon physical examination, 
the knees were symmetrical.  X-rays taken in November 1995 
showed minimal degenerative change involving the right knee, 
and were otherwise negative.  The examiner's assessment was 
bilateral knee pain, early degenerative arthritis of the 
right knee by X-ray.

VA records of treatment dated in February 1996 reflect an 
observation on physical examination of mild crepitus of the 
right knee.  The veteran gave a history of having had 
swelling of the right knee when running regularly in service.

During the veteran's May 1996 RO hearing, he described a 
recurring pain in his right knee.  He said it was worse some 
days than others, but that there was always pain.  He said 
the pain bothered him with respect to range of motion.  He 
said his knee gave out, but not very often.  He said a lot of 
standing aggravated his knee very badly.  He said that 
doctors told him he had arthritis of the knee.  

During a June 1996 VA examination, the veteran said his knee 
would swell occasionally but not recently.  He noted a 
feeling of instability when he had been sitting a long time, 
although the knee had not actually given way, though he did 
note that it would lock.  The knee pain was aggravated by 
running, by taking the stairs, by sitting for prolonged 
periods of time, and by changes in the weather.  He said he 
had daily pain in his knee as well, with a severity of 4 on a 
scale of 1 to 10.  He rated the worst knee pain as 9 out of 
10.  He said the pain had worsened over the years since he 
began to first notice it, and that it limited his activities 
and caused him daily discomfort.   

Upon examination of the lower extremities, muscle bulk was 
described as equal bilaterally and appeared normal.  
Examination of the right knee showed no redness, warmth or 
swelling.  There was tenderness to palpation over the medial 
joint line of the right knee and over the medial aspect of 
the patella.  The straight leg raise in the sitting position 
produced pain in both knees.  The right knee could be 
extended to 5 to 10 degrees from full extension, but the 
veteran had significant pain at that point.  Flexion was 
possible to about 95 to 100 degrees and stopped because of 
pain in the knee as well.  Strength was 5/5 in all muscle 
groups.  Deep tendon reflexes were 2+ and equal.  Sensation 
was intact to light touch.  Pulses were intact.  There was no 
ligamentous instability in the knee.  There was pain in the 
medial aspect of the right knee when a varus or valgus stress 
was applied to the right leg.  X-rays taken in November 1995 
were noted to show minimal sclerosis of the right proximal 
tibia with minimal associated joint space narrowing of the 
medial compartment with an impression of minimal degenerative 
change involving the right knee.  In his assessment, the 
examiner noted that the veteran described his knee pain as a 
daily occurrence and that had limited his activities, and 
that had become worse over the years.  The examiner opined 
that the examination and X-rays were suggestive of 
degenerative joint disease.  The examiner concluded by 
asserting that the veteran had evidence of mild degenerative 
joint disease as a sequela of paratrooper jumps.

During a March 1998 VA examination, the veteran noted pain in 
his right knee.  The discomfort was worse during cold weather 
or with changes in the weather.  It was also worse with 
kneeling or prolonged standing.  He said that occasionally 
the right knee would lock on an average of once every other 
month and had buckled on occasion.  He described discomfort 
of both knees at all times, becoming worse with activity.  
The knee pain had been getting gradually worse over the 
years.  He was taking over-the-counter aspirin as needed for 
pain.  The veteran described functional limitations kneeling, 
and said he would use knee pads and a cushioned board to 
kneel at work as an autobody technician.  He could stand for 
30 minutes before the knees and back caused him significant 
discomfort.  He could sit for approximately three hours in a 
car before having to stop and walk around because of knee and 
back pain.  He also described limitations in biking, jogging, 
and sporting activities, in part because of his knees.  He 
was still able to do household activities such as yard work 
or snow removal using a snowblower.   

Upon physical examination, he had no canes, braces, or other 
prosthetic equipment present at the time of the examination.  
He was able to walk on his toes and heels without difficulty.  
He was able to squat without difficulty.  There was no 
evidence of warmth, erythema or effusion present in the 
knees.  No crepitus was noted with passive range of motion.  
Active range of motion of the right knees was from 0 to 130 
degrees with pain elicited at the extreme of flexion of the 
knee.  There was tenderness to palpation of the medial joint 
line in the right knee.  This was most prominent over the 
medial aspect of the patella.  There was also tenderness over 
the medial tibial plateau and medial femoral condyle.  There 
was a lesser degree of tenderness to palpation over the 
lateral aspect of the patella.  No other tenderness was 
elicited over the lateral joint line of the knee.  There was 
no evidence of instability with forced varus and valgus 
maneuvers.  There was no anterior or posterior instability.  
Lachman's sign, drawer sign and McMurray's sign were negative 
bilaterally.  An X-ray report from November 1995 was noted to 
show sclerosis of the right proximal tibia with minimal 
associated joint space narrowing  of the medial compartment.  
The impression was minimal degenerative change involving the 
right knee.  The examiner's assessment was degenerative joint 
disease of the right knee.  A March 1998 X-ray of the right 
knee was noted to be normal.  

During a March 2000 VA orthopedic examination, the veteran 
described constant pain in the right knee of moderate degree, 
aggravated by standing in one place, and alleviated by 
stretching.  It was hard for him to stand in one place for 
long, walk long distances, or kneel.  He described loss of 
range of motion, and being unable to stretch his leg all the 
way out.  The examining physician noted negative right knee 
X-rays of March 1998, and a November 1995 VA X-ray report 
that diagnosed minimal degenerative changes of the right 
knee.  

Upon physical examination, circumference 17 centimeters above 
the upper border of the lateral tibial plateau was 52 
centimeters, bilaterally.  Circumference at the upper border 
of the lateral tibial plateau was 40 centimeters bilaterally.  
Circumference 14 centimeters below the upper border of the 
lateral tibial plateau was 38 centimeters on the right and 37 
centimeters on the left.  Right knee range of motion was 0 to 
85 degrees.  Passive and active range of motion were the 
same.  He grimaced and complained of pain on full extension 
and full flexion of the right knee.  The right knee showed no 
excess patellar mobility or lateral, medial, anterior, or 
posterior instability.  Drawer and McMurray's tests were 
negative.  There was no lower extremity atrophy.  There was 
no right knee redness, swelling, tenderness or deformity 
"except as specified."  He dressed, undressed, and climbed 
up and down the examination table normally.  He complained of 
right knee pain walking on the tiptoes.  He complained of 
left and right knee and back pain on squat.

The examiner's diagnostic assessment was that the veteran 
lacked full flexion of the right knee and had tenderness of 
the right knee.  In the examiner's view, presently available 
evidence did not establish the diagnosis of a specific 
pathophysiologic or anatomic disease involving the right knee 
to account for the abnormal findings during examination.  A 
March 2000 VA X-ray report was negative for right knee 
pathology.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, and 20 percent disabling if 
moderate.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling; to 15 degrees is rated as 20 
percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling. 

In addressing this issue, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on motion.  DeLuca.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.  The intent of the schedule is to recognize 
actually painful motion with joint or periarticular pathology 
as productive of disability.  

A claimant who has arthritis and instability of the knee may 
be rated separately for these disabilities.  VAOPGCPREC 23-
97.  For a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

With respect to Diagnostic Code 5257, there is no objective 
finding of instability, recent X-ray reports have been 
negative, and earlier X-rays showed only "mild" or 
"minimal" degenerative change involving the right knee.  
The evidence shows that the veteran's right knee disability 
has been characterized by pain toward the endpoints of 
extension and flexion.  Mild crepitus was noted during a 
December 1995 VA examination, and right knee crepitus was 
noted during treatment in February 1996, although subsequent 
VA examinations have been negative for findings of crepitus.  
Tenderness of the right knee was noted at VA examinations in 
June 1996 and March 1998.  In March 2000, although the 
veteran had pain on motion of the right knee, the physician 
found that "presently available evidence does not establish 
the diagnosis of a specific pathophysiologic or anatomic 
disease involving the right knee to account for the above 
abnormal findings."  In short, the findings have been 
relatively slight or mild, without substantial underlying 
pathology, so that the veteran's right knee disability is 
best characterized as "slight," warranting no more than a 
10 percent rating under diagnostic code 5257.  The disability 
is not "moderate" so as to warrant a rating of 20 percent 
under this diagnostic code.

Pain has been elicited toward the end-points of motion upon 
flexion and extension.  Flexion was measured as limited to 95 
to 100 degrees due to pain at the June 1996 examination, 
other examiners described pain and grimacing toward the end-
point of the 130 degree range of extension, and the March 
2000 VA examiner described range of motion as 0 to 85 degrees 
with pain on full extension and full flexion of the right 
knee.  Still, this pain did not limit motion to within the 
compensable range of motion for flexion, which is rated as 
noncompensably disabling when limited to 60 degrees or 10 
percent disabling when limited to 45 degrees.  See Diagnostic 
Code 5260.

However, pain did limit extension to 5 to 10 degrees from 
full extension.  As noted above, under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees warrants a 0 
percent rating and limitation of extension of motion of 10 
degrees warrants a 10 percent rating.  Thus, a 10 percent 
rating is warranted under Diagnostic Code 5261.  The next 
higher rating is not warranted because, even taking into 
account pain on motion, there is no showing of limitation of 
extension at or near 15 degrees.  See Diagnostic Code 5261. 

A rating both under under diagnostic codes 5257 and 5261 is 
not warranted because this would provide separate ratings for 
essentially the same disability - limitation of motion due to 
pain, apparently as a residual of mild or minimal 
degenerative joint disease.  38 C.F.R. § 4.14.  The veteran 
does not have both arthritis and instability of the knee.  
VAOPGCPREC 9-98;  VAOPGCPREC 23-97.

In conclusion, the Board finds insufficient objective medical 
evidence to support a rating in excess of 10 percent for 
right knee disability at any time from September 1995 to 
present.


ORDER

The claim for an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



		
RENÉE M. PELLETIER
Veterans Law Judge



 

